Case: 17-15783   Date Filed: 01/23/2019   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-15783
                        Non-Argument Calendar
                      ________________________

                        Agency No. A206-848-239



JUANA SANTIAGO-AJQUI,
JACINTO RAYMUNDO-SANTIAGO,

                                                                     Petitioners,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (January 23, 2019)

Before TJOFLAT, BRANCH, and JULIE CARNES, Circuit Judges.

PER CURIAM:
                 Case: 17-15783        Date Filed: 01/23/2019       Page: 2 of 6


       Juana Santiago-Ajqui and her son, Jacinto Raymundo-Santiago, are natives

and citizens of Guatemala. They entered the United States without inspection, and

Santiago-Ajqui later applied 1 for asylum and withholding of removal.2 The

Immigration Judge (“IJ”) denied the application, and the Board of Immigration

Appeals (“BIA”) affirmed. 3 Now, she petitions this Court for review, and we

affirm the denial.

       Santiago-Ajqui makes two arguments on appeal. First, she argues that she

was persecuted on account of her membership in a particular social group, the

“Mayan indigenous group[] that lack[s] protection from the government.” Second,

she claims the “Mayan indigenous group[] that lack[s] protection from the

government” is properly considered a “social group” under 8 U.S.C. §

1101(a)(42)(A). 4 We begin, and ultimately end, with the first argument.



       1
           Santiago-Ajqui’s son is a derivative beneficiary on her asylum claim, and he did not file
his own application for relief. So we discuss the claims and arguments as they relate to
Santiago-Ajqui only.
         2
           Santiago-Ajqui abandoned her withholding-of-removal claim because she did not
mention it in her opening brief. Sepulveda v. U.S. Attorney Gen., 401 F.3d 1226, 1228 n.2 (11th
Cir. 2005) (per curiam) (citing United States v. Cunningham, 161 F.3d 1343, 1344 (11th Cir.
1998)).
         3
           Santiago-Ajqui also applied for withholding of removal under the United Nationals
Convention Against Torture and other Cruel, Inhuman, or Degrading Treatment or Punishment,
8 C.F.R. § 208.16(c), which the IJ denied. She did not raise this issue before the BIA and does
not raise it before this Court.
         4
           Santiago-Ajqui makes three other arguments. First, Santiago-Ajqui seems to argue that
she was or would be persecuted on account of her race. We do not have jurisdiction to consider
this claim because she did not raise it before the BIA. Amaya-Artunduaga v. U.S. Attorney Gen.,
463 F.3d 1247, 1250 (11th Cir. 2006) (per curiam). While we do have jurisdiction over a related
claim—that the BIA failed to give reasoned consideration to her race-based claim—it fails, too.
                                                 2
                 Case: 17-15783       Date Filed: 01/23/2019       Page: 3 of 6


       The Attorney General or the Secretary of the Department of Homeland

Security has discretion to grant asylum to an alien who meets the Immigration and

Nationality Act’s definition of “refugee.” 8 U.S.C. § 1158(b)(1)(A). A “refugee”

is

       any person who is outside any country of such person’s nationality or,
       in the case of a person having no nationality, is outside any country in
       which such person last habitually resided, and who is unable or
       unwilling to return to, and is unable or unwilling to avail himself or
       herself of the protection of, that country because of persecution or a
       well-founded fear of persecution on account of race, religion,
       nationality, membership in a particular social group, or political
       opinion.

Id. § 1101(a)(42)(A). The asylum applicant has the burden of proving “refugee”

status. Id. § 1158(b)(1)(B)(i). To satisfy this burden, the alien must show (1) past

persecution on account of a statutorily protected ground or (2) a well-founded fear

that the statutorily protected ground will cause future persecution. 8 C.F.R.

§ 208.13(b).

       To show a nexus between the persecution and a protected ground, the

applicant must prove that one of the protected grounds “was or will be at least one


The BIA must give reasoned consideration only to the claims raised before it. See Indrawati v.
U.S. Attorney Gen., 779 F.3d 1284, 1299 (11th Cir. 2015).
         Second, Santiago-Ajqui argues that she showed past persecution before the IJ. This issue
is not before us because the BIA did not address it and instead affirmed the IJ on the nexus issue.
See Donawa v. U.S. Attorney Gen., 735 F.3d 1275, 1279 (11th Cir. 2013).
         Third, Santiago-Ajqui argues that she qualifies for humanitarian asylum because she
might suffer “other serious harm if she returns to Guatemala.” See 8 C.F.R. §
1208.13(b)(1)(iii)(B). We do not have jurisdiction to consider this claim because she did not
raise it before the BIA. Amaya-Artunduaga, 463 F.3d at 1250.
                                                 3
              Case: 17-15783     Date Filed: 01/23/2019   Page: 4 of 6


central reason” for the persecution. 8 U.S.C. § 1158(b)(1)(B)(i). The nexus

requirement is not satisfied when the applicant merely shows that he or she was

subjected to acts of private violence or criminal activity. See Ruiz v. U.S. Attorney

Gen., 440 F.3d 1247, 1258 (11th Cir. 2006) (per curiam) (citing Sanchez v. U.S.

Attorney Gen., 392 F.3d 434, 438 (11th Cir. 2004)).

      The BIA affirmed the IJ’s finding that Santiago-Ajqui failed to show a nexus

between the alleged persecution and her membership in the “Mayan indigenous

group[] that lack[s] protection from the government.” Santiago-Ajqui challenges

this finding, and we must affirm the decision to deny asylum if it “is ‘supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.’” Silva v. U.S. Attorney Gen., 448 F.3d 1229, 1237 (11th Cir. 2006)

(quoting Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001)).

      Turning to the record, Santiago-Ajqui testified as follows. In December

2010, Santiago-Ajqui heard people circling her home in the middle of the night.

She didn’t see these people, and she didn’t know who they were. About a week

later, gang members demanded money from one of Santiago-Ajqui’s neighbors.

Because these two events were just a week apart, Santiago-Ajqui assumed the

people who circled her home were the same thieves who demanded money from

her neighbor. One more week later, the men again came to Santiago-Ajqui’s home

and banged and pushed on the door trying to get inside. Later, Santiago-Ajqui saw


                                          4
              Case: 17-15783     Date Filed: 01/23/2019    Page: 5 of 6


that the men had slipped a piece of paper under her door. The letter demanded

money and said the men would kill Santiago-Ajqui if she didn’t give them the

money.

      The next day, the men called her cellphone. She couldn’t understand them

because they were speaking Spanish. After the call, Santiago-Ajqui stayed with

neighbors for a couple of weeks and then returned home. A little while later, the

men called again, this time speaking a language Santiago-Ajqui understood. They

again demanded money and threatened to kill her if she didn’t get it in three days.

After this call, the gang more or less left Santiago-Ajqui alone.

      In 2012, the gang began calling again. They continued demanding money

and threatening to kill Santiago-Ajqui if she didn’t get it. Santiago-Ajqui finally

left Guatemala two years later because the gang members demanded money from a

woman who lived near Santiago-Ajqui. When the woman didn’t pay, the gang

members raped and killed her. Santiago-Ajqui fears that she will be the gang

members’ next victim if she returns to Guatemala.

      Substantial evidence supports the finding that Santiago-Ajqui failed to show

a nexus between the alleged past persecution (or a well-founded fear of future

persecution) and her membership in the “Mayan indigenous group[] that lack[s]

protection from the government.” Santiago-Ajqui admitted that she did not know

who the gang members were; indeed, she never saw them. And all she knows is


                                          5
              Case: 17-15783    Date Filed: 01/23/2019    Page: 6 of 6


that they want money from her. Nothing in the record suggests the gang members

targeted Santiago-Ajqui because she is part of the “Mayan indigenous group[] that

lack[s] protection from the government.” Thus, Santiago-Ajqui cannot show that

she allegedly was persecuted on account of her membership in this group. See

Ruiz, 440 F.3d at 1258 (noting the nexus requirement is not satisfied when the

applicant merely shows that he or she was subjected to acts of private violence or

criminal activity); Silva, 448 F.3d at 1238–39 (noting the nexus requirement is not

satisfied when the applicant does not know her assailants or their motivations). In

light of this holding, we need not consider Santiago-Ajqui’s second argument.

      Accordingly, we deny the petition in part and dismiss it in part.

      PETITION DENIED IN PART, DISMISSED IN PART.




                                         6